DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 9, 11, and 16 are objected to because of the following informalities:
Claims 3 and 11 each recite, “wherein the first accessory component further includes one or more of… Tb…”, but Tb is set forth in the corresponding independent claim. 
Claim 9 line 5, “wherein the dielectric layer” should be “layers” (see line 2).
Claim 9 line 11, “the sum” should be “a sum” (see and compare claim 1 line 6).
Claim 16, “wherein the contents of Mn and the content of V” should be “content” of Mn (see also and compare claim 8, “wherein the contents of Mn and V”).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2020/0251242 to Kwon et al. (hereinafter Kwon).
Claim 1
Kwon discloses a dielectric composition comprising:
a BaTiO3-based main component (paragraph 71-72) and a first accessory component (paragraph 76),
wherein the first accessory component includes dysprosium (Dy) and terbium (Tb)(paragraph 77, 80), 
a sum (Dy + Tb) of contents of dysprosium (Dy) and terbium (Tb) is more than 1.5 mol and 2.0 mol or less based on 100 mol of Ti of the main component (paragraph 84: 1.5 mol; see also Table 1, paragraph 121, 130; see also MPEP 2131.03), and 
the contents of dysprosium (Dy) and terbium (Tb) satisfies formula of 0.1 < Tb/Dy < 0.15 in which Tb/Dy is a molar ratio of the content of terbium (Tb) to the content of dysprosium (Dy)(paragraph 80: 0.15 Tb/Dy; see also paragraph 122; see also MPEP 2131.03).
Claim 2
Kwon discloses the dielectric composition of claim 1, wherein the content of terbium (Tb) is more than 0.16 mol and less than 0.235 mol based on 100 mol of Ti of the main component (paragraph 84, 80, 82: 1.5 mol of Dy + Tb and Tb/Dy = 0.15 is 0.225 mol of Tb based on 100 mol of Ti).
Claim 3
Kwon discloses the dielectric composition of claim 1, wherein the first accessory component further includes one or more of Y, Ho, Er, Ce, Nd, Pm, Eu, Tb, Tm, Yb, Lu, or Sm (paragraph 77).
Claim 4
Kwon discloses the dielectric composition of claim 1, further comprising a second accessory component including Mg in a content of 0.5 mol or less based on 100 mol of Ti of the main component (paragraph 95-96).
Claim 5
Kwon discloses the dielectric composition of claim 4, wherein the second accessory component further includes one or more of Al, Cr, Fe, Ni, Co, Cu, Zr, or Hf in an amount of 1.5 mol or less based on 100 mol of Ti of the main component (paragraph 87-88; see also paragraph 106-107: Zr, and paragraph 112-113: Al).
Claim 6
Kwon discloses the dielectric composition of claim 5, wherein a ratio of a sum of contents of the second accessory components to a sum of contents of the first accessory components is more than 1.4 and less than 2.0 in a molar ratio (paragraph 88, 93, 96-99; see also paragraph 107, 113).
Claim 9 
Kwon (FIG. 1-2) discloses a multilayer electronic component comprising:
a body (110) including dielectric layers (111) and internal electrodes (121-122) disposed alternately with the dielectric layers (111); and 
external electrodes (131-132) disposed on the body (110),
wherein the dielectric layer (111) includes a dielectric composition, and
the dielectric composition includes a BaTiO3-based main component (paragraph 71-72) and a first accessory component (paragraph 76),
the first accessory component includes dysprosium (Dy) and terbium (Tb)(paragraph 77, 80), 
 the sum (Dy + Tb) of contents of dysprosium (Dy) and terbium (Tb) is more than 1.5 mol and 2.0 mol or less based on 100 mol of Ti of the main component (paragraph 84: 1.5 mol; see also Table 1, paragraph 121, 130; see also MPEP 2131.03), and 
the contents of dysprosium (Dy) and terbium (Tb) satisfy formula 0.1 Tb/Dy < 0.15 in which Tb/Dy is a ratio of the molar content of terbium (Tb) to the molar content of dysprosium (Dy) (paragraph 80: 0.15 Tb/Dy; see also paragraph 122; see also MPEP 2131.03).
Claim 10
Kwon discloses the multilayer electronic component of claim 9, wherein the content of terbium is more than 0.16 mol and less than 0.235 mol based on 100 mol of Ti of the main component (paragraph 84, 80, 82: 1.5 mol of Dy + Tb and Tb/Dy = 0.15 is 0.225 mol of Tb based on 100 mol of Ti).
Claim 11
Kwon discloses the multilayer electronic component of claim 9, wherein the first accessory component further includes one or more of Y, Ho, Er, Ce, Nd, Pm, Eu, Tb, Tm, Yb, Lu, or Sm (paragraph 77).
Claim 12
Kwon discloses the multilayer electronic component of claim 9, wherein the dielectric composition further includes a second accessory component including Mg in an amount of 0.5 mol or less based on 100 mol of Ti of the main component (paragraph 95-96).
Claim 13
Kwon discloses the multilayer electronic component of claim 12, 
wherein the second accessory component further includes one or more of Al, Cr, Fe, Ni, Co, Cu, Zr, or Hf (paragraph 87-88; see also paragraph 106-107: Zr, and paragraph 112-113: Al), and 
a content of the second accessory component is 1.5 mol or less based on 100 mol of Ti of the main component (paragraph 87-88; see also paragraph 106-107: Zr, and paragraph 112-113: Al).
Claim 14
Kwon discloses the multilayer electronic component of claim 13,
wherein a ratio of a sum of the contents of the second accessory components to a sum of the contents of the first accessory components is more than 1.4 and less than 2.0 in a molar ratio (paragraph 88, 93, 96-99; see also paragraph 107, 113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of US Publication 2013/0083450 to Yoon et al. (hereinafter Yoon).
Claim 7
Kwon discloses the dielectric composition of claim 1, further comprising a third accessory component, wherein the third accessory component includes Mn and V (paragraph 87), as recited in claim 7.
Kwon does not expressly disclose a sum of contents of Mn and V is 0.3 mol or less based on 100 mol of Ti of the main component, as recited in claim 7 (but see also paragraph 88).
Yoon teaches a third accessory component, wherein the third accessory component includes Mn and V (paragraph 53-57), and a sum of contents of Mn and V is 0.3 mol or less based on 100 mol of Ti of the main component (Table 1, examples 1-15: 0.10 mol Mn as MnO2, 0.20 mol V as V2O5; see also Table 3, examples 20-29, Table 5, examples 30-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yoon with Kwon to incorporate an accessory component as taught by Yoon in the structure taught by Kwon, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for transition metal oxides that serve to impart non-reduction and reliability of the dielectric composition (Yoon paragraph 53), with good high-temperature withstand voltage characteristics and a desired dielectric constant value (paragraph 56-57).
Claim 8
Kwon with Yoon teaches the dielectric composition of claim 7, wherein the contents of Mn and V satisfy formula Mn ≥ 0.2V in a molar ratio (Yoon Table 1, examples 1-15: 0.10 mol Mn as MnO2, 0.20 mol V as V2O5; see also Table 3, examples 20-29, Table 5, examples 30-38).
Claim 15
Kwon discloses the multilayer electronic component of claim 9, wherein the dielectric composition further includes a third accessory component, and the third accessory component includes Mn and V (paragraph 87), as recited in claim 15.
Kwon does not expressly disclose a sum of contents of Mn and V is 0.3 mol or less based on 100 mol of Ti of the main component, as recited in claim 15 (but see also paragraph 88).
Yoon teaches a third accessory component, wherein the third accessory component includes Mn and V (paragraph 53-57), and a sum of contents of Mn and V is 0.3 mol or less based on 100 mol of Ti of the main component (Table 1, examples 1-15: 0.10 mol Mn as MnO2, 0.20 mol V as V2O5; see also Table 3, examples 20-29, Table 5, examples 30-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yoon with Kwon to incorporate an accessory component as taught by Yoon in the structure taught by Kwon, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for transition metal oxides that serve to impart non-reduction and reliability of the dielectric composition (Yoon paragraph 53), with good high-temperature withstand voltage characteristics and a desired dielectric constant value (paragraph 56-57).
Claim 16
Kwon with Yoon teaches the multilayer electronic component of claim 15, wherein the contents of Mn and the content of V satisfy formula Mn ≥ 0.2V in a molar ratio (Yoon Table 1, examples 1-15: 0.10 mol Mn as MnO2, 0.20 mol V as V2O5; see also Table 3, examples 20-29, Table 5, examples 30-38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9928960 (see, e.g., Table 1 examples 1-29 to 1-31); US 5731950 (see, e.g., Table 2 examples 15-16); and JP 2017-119610 (see, e.g., Table 1 examples 5-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848